Citation Nr: 0413636	
Decision Date: 05/27/04    Archive Date: 06/02/04

DOCKET NO.  03-20 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a heart disability, 
claimed as an enlarged heart.  

2.  Entitlement to basic eligibility for nonservice connected 
pension.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel




INTRODUCTION

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from September 2002 and May 2003 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Pittsburgh, Pennsylvania.  The September 2002 
decision denied service connection for an enlarged heart, 
granted service connection for left hip degenerative changes 
and granted a 10 percent evaluation for a service-connected 
left knee disability.  In April 2003, the veteran filed a 
notice of disagreement only with respect to the denial of 
service connection for an enlarged heart.  Additionally, 
therein, he filed a claim for nonservice connected pension.  
In a May 2003 letter, the RO denied eligibility for 
nonservice connected pension.  The veteran filed a notice of 
disagreement with respect to that issue in May 2003.  The RO 
issued a statement of the case in June 2003.  The RO received 
the veteran's substantive appeal in July 2003.  

In June 2003, the veteran claimed entitlement to special 
monthly pension based upon the need for regular aid and 
attendance or on account of being housebound.  See generally, 
38 U.S.C.A. § 1114; 38 C.F.R. § 3.350.  The RO has yet to 
adjudicate this issue.  Accordingly, it is referred to the RO 
for appropriate action.  

The issue of service connection for a heart disability is 
remanded to the RO, via the Appeals Management Center (AMC) 
in Washington, D.C.  


FINDINGS OF FACT

The veteran did not have qualifying wartime service for the 
purpose of receipt of VA pension benefits.




CONCLUSION OF LAW
Basic eligibility for nonservice-connected pension benefits 
has not been met.  38 U.S.C.A. §§ 1501(4), 1521(a) and (j) 
(West 2002); 38 C.F.R. § 3.3 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

At the outset, the Board notes that the Veterans Claims 
Assistance Act of 2000 (VCAA), codified at U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002) and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2003) includes, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

In this case, the veteran filed his claim in April 2003.  By 
letter of May 2003, the RO notified the veteran of the basic 
eligibility requirements for nonservice-connected pension.  A 
June 2003 statement of the case further advised the appellant 
of the reasons for the denial of the claim.  In December 
2003, the veteran was afforded an additional opportunity to 
present evidence and argument with respect to the claim.  The 
Board finds that these actions are sufficient to satisfy any 
duties to notify and assist owed the appellant.  As will be 
explained below, the claim on appeal lacks legal merit; 
hence, the duties to notify and assist imposed by the VCAA 
are not applicable in this appeal.  See Mason v. Principi, 16 
Vet. App. 129, 132 (2002).  




II.  Analysis

The veteran contends that he is entitled to nonservice-
connected pension as he participated in operations in Lebanon 
and Grenada during his active duty military service.

The veteran's DD-214 reflects that he served on active duty 
from November 29, 1979 to November 17, 1986.

The Secretary shall pay to each veteran of a period of war 
who meets the service requirements of this section (as 
prescribed in subsection (j) of this section) and who is 
permanently and totally disabled from nonservice-connected 
disability not the result of the veteran's willful 
misconduct, pension at the rate prescribed by this section, 
as increased from time to time under section 5312 of title.  
A veteran meets the service requirements of this section if 
such veteran served in the active military, naval, or air 
service 1) for ninety days or more during a period of war; 2) 
during a period of war and was discharged or released from 
such service for a service-connected disability; 3) for a 
period of ninety consecutive days or more and such period 
began or ended during a period of war; or 4) for an aggregate 
of ninety days or more in two or more separate periods of 
service during more than one period of war.  38 U.S.C.A. 
§ 1521(j).

The term "period of war" mean the Mexican Border Period, 
World War I, World War II, the Korean conflict, the Vietnam 
era, the Persian Gulf War, and the period beginning on the 
date of any future declaration of War by the Congress and 
ending on the date prescribed by Presidential proclamation or 
concurrent resolution of the Congress.  38 U.S.C.A. § 1501.  

The aforementioned law clearly specifies that only veterans 
who have ninety or more days of active service during a 
period of war, or who were discharged or released from such 
service for a service-connected disability have eligibility 
for nonservice-connected pension benefits.  Here, the record 
reflects that the veteran's period of service did not occur 
during a "period of war".  As such, he is not eligible for 
pension benefits.  His contention that he served in combat 
operations in Lebanon and Grenada is similarly without merit 
as Congress has only authorized eligibility to pension 
benefits only for prescribed "periods of war."  

Given the veteran's lack of qualifying service in a 
recognized period of war, he does not meet the basic 
eligibility requirements for an award of nonservice-connected 
pension benefits.  Mason, supra.  Hence, the Board is without 
legal authority to grant the benefit sought on appeal.  It is 
precluded by law.  In Sabonis v. Brown, 6 Vet. App. 426 
(1994), the Court held that in cases such as this in which 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  


ORDER

Basic eligibility to nonservice-connected pension benefits 
not having been established, the benefits sought on appeal 
are denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003))includes, upon the submission of a substantially 
complete application for benefits, an enhanced duty on the 
part of VA to notify a claimant of the information and 
evidence needed to substantiate a claim, as well as the duty 
to notify the claimant what evidence will be obtained by 
whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board of Veterans' 
Appeals (Board) finds that all notification and development 
action needed to fairly adjudicate the claim on appeal has 
not been accomplished.  

As regards the claim, the Board notes that the record does 
not include correspondence from the RO specifically 
addressing the VCAA notice and duty to assist provisions, as 
they pertain to the service connection claim on appeal, to 
particularly include the duty, imposed by 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), requiring the VA to 
explain what evidence will be obtained by whom.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

A VCAA notice letter consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  

Hence, the RO must give the appellate another opportunity to 
provide information and/or evidence pertinent to the claim on 
appeal.  Action by the RO is required to satisfy the 
notification provisions of the VCAA.  See Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F. 3d 1339 
(Fed. Cir. 2003).  After providing the required notice-to 
include soliciting authorization to enable the RO to obtain 
outstanding records from specific medical care providers 
identified in the record-the RO should obtain any additional 
evidence for which the appellant provides sufficient 
information, and, if necessary, authorization.  

In this regard, an October 2002 letter from William A. 
Hishey, M.D. indicated that the veteran had a small 
myocardial infarction in 1989 when he was in Virginia.  These 
records, if available, could be pertinent to the veteran's 
claim.  Accordingly, upon remand, the RO should request that 
the veteran provide additional information, include an 
authorization for the RO to obtain these records.  
The actions identified herein are consistent with the duties 
imposed by the VCAA.  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
implementing regulations.  Hence, in addition to the action 
requested above, the RO should also undertake any other 
development and/or notification action deemed warranted by 
the VCAA prior to adjudicating the appellant's claim.

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The RO should send the appellant and 
his representative, if any, a letter that 
complies with the notification 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  The letter should 
explain, what, if any, information and 
(medical and lay) evidence not previously 
provided to VA is necessary to 
substantiate the appellant's claim.  The 
letter should indicate which portion of 
the evidence, if any, is to be provided 
by the veteran and which portion, if any, 
VA will attempt to obtain on his behalf.  
The letter should also request that the 
appellant provide any evidence in his 
possession that pertains to the claim.  
The RO should request that the veteran 
identify any additional evidence with 
respect to a small myocardial infarction 
incurred in 1989.  

2.  If the appellant responds, the RO 
should assist him in obtaining any 
identified evidence by following the 
procedures set forth in 38 C.F.R. § 
3.159.  If any records sought are not 
obtained, the RO should notify the 
appellant of the records that were not 
obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.  

3.  After completing the above-requested 
actions and additional notification 
and/or development action deemed 
warranted, the RO should readjudicate the 
claim for service connection for a heart 
disability in light of all pertinent 
evidence and legal authority.

4.  If the benefits sought on appeal 
remain adverse to the appellant, the RO 
must furnish to the appellant and his 
representative an appropriate 
supplemental statement of the case (to 
include clear reasons and bases for the 
RO's determinations) and afford them the 
appropriate time period for response 
before the claims file is returned to the 
Board for further appellate 
consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The appellant need 
take no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



